Citation Nr: 1039144	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-14 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for polycystic ovarian 
disease (PCOD).

2.  Entitlement to service connection for removal of the 
gallbladder, to include as secondary to PCOD surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1993 to 
February 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which in part denied service connection for the disabilities 
indicated above.  

In November 2006, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

The case was previously before the Board in March 2007 and 
September 2009, when it was remanded for additional development, 
including examination of the Veteran and medical opinions.  The 
requested development has been completed.  

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) has been raised in a 
written statement dated August 2008, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Available service treatment records do not reveal any 
complaints, or diagnosis, of polycystic ovarian disease during 
active military service.  

2.  Available service treatment records reveal the Veteran had a 
laparoscopic cystecomy for a paratubal cyst in September 1993; no 
post-operative complications were noted.

3.  VA treatment records dated in 2005 reveal diagnoses of PCOD.

4.  The competent medical evidence of record indicates that the 
Veteran's PCOD did not manifest during service, and is unrelated 
to the laparoscopic cystecomy for a paratubal cyst during 
service.

5.  The competent medical evidence of record indicates that the 
Veteran's post-service gallbladder removal is unrelated to the 
laparoscopic cystecomy for a paratubal cyst during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for polycystic ovarian 
syndrome are not met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010). 

2.  The criteria for service connection for removal of the 
gallbladder are not met.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters 
to the Veteran dated May 2002 and May 2003.  This notice 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim, the relative duties of VA and 
the claimant to obtain evidence.  A letter dated July 2006 
provided additional notice and complied with the requirements of 
Quartuccio supra, and the requirements of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The claims were subsequently 
readjudicated in Supplemental Statements of the Case dated August 
2009 and August 2010.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained the available service treatment records, private 
treatment records, and VA treatment records.  VA has also 
assisted the appellant in obtaining evidence, and afforded her 
the opportunity to present written statements and evidence.  In 
October 2007 and May 2010, the Veteran was accorded VA 
Compensation and Pension examinations with respect to her claims 
for service connection.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

The Veteran served on active duty from March 1993 to February 
1994.  VA has managed to obtain only an incomplete amount of the 
Veteran's service treatment records.  Her personal service 
treatment records were obtained but do not contain entrance or 
separation examination reports.  These records only contain a few 
treatment notes.  Review of the claims file reveals that the 
Veteran previously moved between the jurisdictions of two VA ROs 
and there are indications that at that point a rebuilt claims 
file was required.  The Veteran has indicated that she underwent 
surgery in September 1993 at an Army Hospital.  Several attempts 
have been made to retrieve the hospital and surgical records.  
The appropriate controlling agency has responded that these 
records are unavailable and cannot be found.  The Veteran has 
been informed.    

VA's duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  VA has a heightened obligation to search for alternate 
medical records when service medical records are not available 
and must also provide an explanation to the veteran regarding 
VA's inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

VA has exhausted attempts to obtain complete copies of the 
Veteran's service treatment records, including surgical and 
hospital records.  All available records have been obtained.  

The Veteran has also provided medical release forms with respect 
to post-service treatment.  Specifically, she claims that she had 
gallbladder removal surgery in 1996 at Ben Taub Hospital.  VA 
requested the Veteran's records from this hospital for the period 
from 1996 to 2001.  Records dated from 1997 to 1999 were 
supplied; none of which reflect gallbladder removal surgery.  The 
Veteran was informed that these were the only records obtained.  
She has not provided any additional records.  

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

A.  Polycystic Ovarian Disease

The Veteran asserts that she warrants service connection for 
PCOD.  In November 2006, she presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  Her testimony 
sets forth her basic claims.  She testified that the in-service 
surgery was because "the broad ligament was ripped," not for a 
cyst.  She also testified that she was diagnosed with PCOD in 
service and that she was prescribed "pills to regulate 
hormones" as treatment.  She also indicated that this diagnosis 
was made as a result of the in-service laparoscopic surgery.

The available service treatment records do not reveal any 
diagnosis of PCOD.  Two service treatment records related to the 
Veteran's claim have been obtained.  The first is a Patient 
Discharge Instructions sheet dated September 10, 1993.  This 
record indicates that the Veteran had "operative laparoscopy 
with cystectomy.  The discharge diagnosis was "paratubal cyst."  
An OB/GYN clinic record dated September 11, 1993 reveals that she 
was seen for a follow-up evaluation following surgery the day 
before.  This record states that the Veteran had a "laparoscopic 
cystecomy" for a "paratubal cyst."  Some occasional positional 
pain was noted.  The assessment was "postop cystectomy doing 
well."  Despite the Veteran's assertions that the laparoscopic 
surgery during service was for a damaged "ligament," the 
available service treatment records clearly indicate that the 
Veteran's surgery was to remove a paratubal cyst.  

VA outpatient treatment records dated in 2005 and 2006 indicate 
diagnoses of PCOD.  Most of these records indicate the diagnosis 
by history.  The medical evidence of record does not contain any 
records from the initial diagnosis of PCOD.  Rather, the 
diagnoses of record appear to be based upon the Veteran's 
providing the history to treating medical personnel.  The private 
medical records that she has identified, and which have been 
obtained by VA, do not show any diagnosis of PCOD.

In October 2007, a VA Compensation and Pension examination of the 
Veteran was conducted.  She reported her history of in-service 
laparoscopic surgery.  She specifically asserted that an artery 
was cut during this surgery and her belief that her liver and 
gallbladder were infected at this time. She also reported that 
she had her gallbladder removed at Methodist Hospital in 1996.  
This contradicts the medical release forms she has executed 
indicating gallbladder removal in 1996 was at Ben Taub Hospital.  
The impression was "history of laparotomy with adnexal cyst 
removal [during service] in 1993 and history of gallbladder 
removal [after service] in 1996 secondary to cholecystitis.  
There is no evidence that the cholecystectomy is associated with 
the cyst removal."  A November 2007 addendum to the examination 
report indicated that the available service treatment records 
reveals that the in-service laparoscopy in 1993 was consistent 
with a paratubal cyst and the post-operative course was 
uncomplicated.  

In May 2010, another VA Compensation and Pension examination of 
the Veteran was conducted.  All available medical evidence was 
reviewed.  The Veteran reported a medical history similar to that 
noted in the prior examination report.  She did not indicate any 
specific post-surgical complications of symptoms.  The examining 
physician noted that there was "no evidence of recorded workup 
of polycystic ovarian syndrome or confirmatory evidence of this 
diagnosis."  The examiner's opinion was that the Veteran's PCOD, 
if it presently exists, is not related to the cyst removed during 
service.   

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000) 
(Observing that in case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while interest 
in the outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." (citations 
omitted).  

A hearing officer may properly consider the demeanor of the 
witness, the facial plausibility of the testimony, and the 
consistency of the witness' testimony with other testimony and 
affidavits submitted on behalf of the veteran.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).   

The evidence is against the Veteran's claim for service 
connection for PCOD.  The available service treatment records do 
not show any diagnosis of this disability during service.  Post-
service medical records dating from 2005, over a decade after the 
Veteran separated from service do show diagnoses of PCOD, but 
these appear to be based solely upon history provided by the 
Veteran.  No medical evidence showing the initial evaluation and 
diagnosis for PCOD have been submitted or obtained.  To the 
extent that the Veteran actually has PCOD, the only competent 
medical evidence of record indicates that it is not related to 
the paratubal cyst diagnosed during service or the surgery 
conducted during service to remove said cyst.  Accordingly, the 
preponderance of the evidence is against the claim for service 
connection for a polycystic ovarian disease.  There is no doubt 
to be resolved and service connection is not warranted.  

B. Gallbladder Removal

This claim was initially characterized and adjudicated as 
"entitlement to service connection for removal of gallbladder 
secondary to polycystic ovarian surgery."  As noted above, the 
Veteran's in-service laparoscopic surgery was not specifically 
for PCOD, but rather for removal of a paratubal cyst.  While the 
diagnosis of the underlying disorder requiring the surgery is 
different, the fact is that laparoscopic surgery of the Veteran 
was conducted during service.  She claims that during this in-
service surgery her liver and gallbladder were infected resulting 
in the need to remove her gallbladder after service in 1996.  

At her 2006 hearing before the Board the Veteran testified that 
she believed that the 1993 in-service laparoscopic surgery 
resulted in scarring and infection of her gallbladder and liver.  

A June 1997 VA mental health treatment record notes that the 
Veteran reports that she had recently had emergency gallbladder 
removal surgery.  VA has obtained private medical records from 
the two hospitals that the Veteran has indicated, at different 
times, were the locations of her post-service gallbladder removal 
surgery.  None of the records obtained relate to gallbladder 
removal surgery.  

In May 2010, a VA Compensation and Pension examination of the 
Veteran was conducted.  All available medical evidence was 
reviewed.  The Veteran reported a medical history of her in-
service laparoscopic surgery.  She did not indicate her knowledge 
of any infection of damage at the time of the surgery.  She 
reported gallbladder removal two years after service in 1996 as a 
result of a severe attack of acute cholecystitis.  The examiner 
did indicate that laparoscopic surgery could cause damage to the 
intestine or adjacent organs.  However, the physician indicated 
that such damage did not happen with the Veteran's in-service 
surgery.  The physician noted that the Veteran was not told of 
any complications and that any damage would have resulted in 
immediate abdominal symptoms which the Veteran did not report.  
Moreover, available service treatment records show that the 
Veteran was discharged the same day as surgery, and follow-up 
records do not reveal complications.  Based on this evidence, the 
examining physician's opinion was that the Veteran's gallbladder 
was not damaged during the 1993 surgery and that the subsequent 
removal of the gallbladder was not related to service or the in-
service surgery.  

The evidence is against the Veteran's claim for service 
connection for removal of the gallbladder.  The medical evidence 
of record does not establish that post-service removal of the 
Veteran's gallbladder is related to service or the surgery 
conducted during service.  Accordingly, the preponderance of the 
evidence is against the claim.  There is no doubt to be resolved 
and service connection is not warranted.  


ORDER

Service connection for polycystic ovarian disease is denied.

Service connection for removal of the gallbladder is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


